EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re:Tarragon Corporation Case No. 09-10555 (DHS) Reporting Period:9/1/09 through 9/30/09 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. In preparing this monthly operating report, the Company has relied upon unaudited financial information and other analyses prepared by its accounting department.The information and other data contained herein is deemed to be materially accurate, and is subject to certain timing and reclassification adjustments as more information becomes available. I declare under penalty of perjury (28U.S.C.Section1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Stephanie Buffington Date: October 31, 2009 Signature of Authorized Individual Stephanie Buffington Director of Financial Reporting, Tarragon Corporation Printed Name of Authorized Individual Title of Authorized Individual 1Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. - 1 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET September 30, 2009 Unaudited – For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC ASSETS REAL ESTATE INVENTORY $ 100,000 $ - $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 7,197,546 RESTRICTED CASH 258,040 GOODWILL 1,222,893 1,469,450 ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE 2,355,590 14,293 DUE FROM AFFILIATE 475,497,685 PREPAID EXPENSES 1,862,267 DEPOSITS AND OTHER ASSETS 3,412,540 17,115 INVESTMENTS IN SUBSIDIARIES (279,707,062 ) (81,200,232 ) (85,635,782 ) (35,227,867 ) DEFERRED TAX ASSET 1,275,812 DEFERRED FINANCING EXPENSES 3,569,070 TOTAL ASSETS $ 217,044,381 $ 1,500,858 $ (81,200,232 ) $ (85,635,782 ) $ (35,227,867 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 174,576,828 $ - $ - $ - $ - ACCRUED INTEREST 8,347,218 ACCRUED PROPERTY TAXES - ACCOUNTS PAYABLE TRADE 1,701,380 DUE TO AFFILIATE 360,782,304 ACCOUNTS PAYABLE AND OTHER LIABILITIES 21,828,893 130,665 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 567,236,623 130,665 - - - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (350,192,242 ) 1,370,194 (81,200,232 ) (85,635,782 ) (35,227,867 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 217,044,381 $ 1,500,858 $ (81,200,232 ) $ (85,635,782 ) $ (35,227,867 ) $ (281,260,406 ) RE of consolidated subs 1,553,344 ) Investment in Keane Stud $ (279,707,062 ) - 2 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET September 30, 2009 (Continued) Unaudited – For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND BUILDING IMPROVEMENTS LESS:ACCUMULATED DEPRECIATION NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS RESTRICTED CASH GOODWILL ACCOUNTS RECEIVABLE BASE RENT MISCELLANEOUS ACCOUNTS RECEIVABLE DUE FROM AFFILIATE PREPAID EXPENSES DEPOSITS AND OTHER ASSETS INVESTMENTS IN SUBSIDIARIES (1,468,985 ) 14,770 (3,183 ) (315,145 ) (18,327,039 ) DEFERRED TAX ASSET DEFERRED FINANCING EXPENSES TOTAL ASSETS $ (1,468,985 ) $ 14,770 $ (3,183 ) $ (315,145 ) $ (18,327,039 ) LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ - $ - $ - ACCRUED INTEREST ACCRUED PROPERTY TAXES ACCOUNTS PAYABLE TRADE DUE TO AFFILIATE ACCOUNTS PAYABLE AND OTHER LIABILITIES TENANT SECURITY DEPOSITS TOTAL LIABILITIES - MINORITY INTEREST SHAREHOLDERS'DEFICIT (1,468,985 ) 14,770 (3,183 ) (315,145 ) (18,327,039 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (1,468,985 ) $ 14,770 $ (3,183 ) $ (315,145 ) $ (18,327,039 ) - 3 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET September 30, 2009 (Continued) Unaudited – For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon LLP Bermuda Island Tarragon LLC The Park Development East, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ 5,537,535 $ - $ 3,209,352 LAND - - 10,009,124 - BUILDING IMPROVEMENTS - - 21,488,512 - LESS:ACCUMULATED DEPRECIATION - - (2,389,010 ) - NET RENTAL REAL ESTATE - - - 29,108,626 - CASH AND CASH EQUIVALENTS - - 238,351 - RESTRICTED CASH - - 118,422 - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - - 4,992 - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE 1,553,514 - - - PREPAID EXPENSES - 475 145,397 471 DEPOSITS AND OTHER ASSETS - - 24,475 - INVESTMENTS IN SUBSIDIARIES (4,477 ) - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - TOTAL ASSETS $ (4,477 ) $ 1,553,514 $ 5,538,010 $ 29,640,264 $ 3,209,822 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ 7,690,400 $ 41,458,495 $ 3,600,000 ACCRUED INTEREST - 687,930 880,912 324,775 ACCRUED PROPERTY TAXES 1,869 87,636 239,373 - ACCOUNTS PAYABLE TRADE 4,610 62,810 222,485 - DUE TO AFFILIATE - 37,926,532 3,701,133 9,437,924 ACCOUNTS PAYABLE AND OTHER LIABILITIES 70,000 2,944,852 1,203,853 315,746 TENANT SECURITY DEPOSITS - - 75,750 - TOTAL LIABILITIES - 76,480 49,400,160 47,782,000 13,678,444 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (4,477 ) 1,477,034 (43,862,149 ) (18,141,737 ) (10,468,622 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (4,477 ) $ 1,553,514 $ 5,538,010 $ 29,640,264 $ 3,209,822 - 4 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET September 30, 2009 (Continued) Unaudited – For Internal Use Only The Park Development West, LLC One Las Olas, Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC ASSETS REAL ESTATE INVENTORY $ - $ 1,980,793 $ 4,624,733 $ 7,770,202 $ 258,610 LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS - 75 - 75 1,008 RESTRICTED CASH 7,411 63,766 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 544,587 - - 8,922,456 PREPAID EXPENSES - 100,435 472 514 - DEPOSITS AND OTHER ASSETS - 1,121 36 4,943 35 INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 20,024 - - - TOTAL ASSETS $ 7,411 $ 2,710,800 $ 4,625,240 $ 7,775,734 $ 9,182,109 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ 1,960,578 $ 3,900,000 $ 8,970,000 $ - ACCRUED INTEREST - 260,668 350,544 1,722,459 - ACCRUED PROPERTY TAXES - 240,327 51,352 403,473 187,533 ACCOUNTS PAYABLE TRADE 95,473 17,683 8,502 4,875 10,679 DUE TO AFFILIATE 41,140,752 - 6,327,661 12,742,703 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 695,992 679,250 353,844 31,599 628,771 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 41,932,217 3,158,505 10,991,903 23,875,109 826,983 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (41,924,806 ) (447,705 ) (6,366,663 ) (16,099,375 ) 8,355,126 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 7,411 $ 2,710,800 $ 4,625,240 $ 7,775,734 $ 9,182,109 - 5 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET September 30, 2009 (Continued) Unaudited – For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Vista Lakes Tarragon, LLC ASSETS REAL ESTATE INVENTORY $ - $ 78,612,989 $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 3,012 222,470 49,660 8,006 - RESTRICTED CASH - 263,103 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - 15,094 - - - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 27,177,671 PREPAID EXPENSES - 92,072 12,414 283 - DEPOSITS AND OTHER ASSETS - 9,248 29,154 - - INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 109,132 - - - TOTAL ASSETS $ 3,012 $ 79,324,107 $ 91,228 $ 8,289 $ 27,177,671 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 1,105,918 $ 66,793,680 $ - $ - $ - ACCRUED INTEREST 367,229 803,161 - - - ACCRUED PROPERTY TAXES - ACCOUNTS PAYABLE TRADE 38,481 701,050 86,986 124,297 - DUE TO AFFILIATE 2,596,630 8,096,942 7,877,035 5,052,316 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 410,078 4,199,815 92,489 161,297 - TENANT SECURITY DEPOSITS - 198,444 - - - TOTAL LIABILITIES 4,518,336 80,793,092 8,056,510 5,337,910 - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (4,515,323 ) (1,468,984 ) (7,965,281 ) (5,329,620 ) 27,177,671 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 3,012 $ 79,324,107 $ 91,228 $ 8,289 $ 27,177,671 - 6 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET September 30, 2009 (Continued) Unaudited – For Internal Use Only Non Filing Entities Combined Eliminations Total ASSETS REAL ESTATE INVENTORY $ 52,598,528 $ 6,077,031 $ 160,769,772 LAND 69,592,579 - 79,601,703 BUILDING IMPROVEMENTS 426,047,100 - 447,535,612 LESS:ACCUMULATED DEPRECIATION (123,245,220 ) - (125,634,230 ) NET RENTAL REAL ESTATE 372,394,459 - 401,503,085 CASH AND CASH EQUIVALENTS 236,946 - 7,957,149 RESTRICTED CASH 10,968,697 - 11,679,439 GOODWILL - - 2,692,343 ACCOUNTS RECEIVABLE BASE RENT 262,633 - 282,719 MISCELLANEOUS ACCOUNTS RECEIVABLE 125,592 (14,293 ) 2,481,182 DUE FROM AFFILIATE 117,386,745 (631,082,657 ) - PREPAID EXPENSES 2,944,844 - 5,159,644 DEPOSITS AND OTHER ASSETS 677,829 (17,115 ) 4,159,380 INVESTMENTS IN SUBSIDIARIES - 503,428,346 1,553,345 DEFERRED TAX ASSET - - 1,275,812 DEFERRED FINANCING EXPENSES 4,484,977 - 8,183,202 TOTAL ASSETS $ 562,081,250 $ (121,608,689 ) $ 607,697,073 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 569,602,964 $ - $ 879,658,862 ACCRUED INTEREST 6,775,250 - 20,520,145 ACCRUED PROPERTY TAXES 3,650,843 876,781 5,739,186 ACCOUNTS PAYABLE TRADE 1,444,757 - 4,524,069 DUE TO AFFILIATE 79,668,953 (575,350,886 ) - ACCOUNTS PAYABLE AND OTHER LIABILITIES 12,274,123 (1,013,569 ) 45,007,696 TENANT SECURITY DEPOSITS 2,159,040 6,123 2,439,357 TOTAL LIABILITIES 675,575,930 (575,481,551 ) 957,889,315 MINORITY INTEREST - 13,314,745 13,314,745 SHAREHOLDERS'DEFICIT (113,494,680 ) 453,872,862 (350,192,242 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 562,081,250 $ (121,608,689 ) $ 607,697,073 - 7 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Nine Months Ended September 30, 2009 Unaudited - For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other 135,464 736,625 Total revenue 135,464 736,625 - - - Expenses: Cost of sales - - Property operations (535,639 ) - Depreciation - 17,429 Provision for losses 1,400,000 - Impairment charges - - General and administrative 19,782,295 878,031 Total expenses 20,646,656 895,460 - - - Other income and (expenses): Equity in loss of subsidiaries (84,591,567 ) - Minority interest income of partnerships and joint ventures - - Interest income 200,089 - Interest expense (6,401,128 ) - Gain (loss) on extinguishment of debt - - Gain (loss) on debt restructuring - - Gain (loss) on transfer of assets - - Gain (loss) on disposition of assets (4,497,534 ) Gain (loss) on sale of real estate - - Litigation, settlements, and other claims 3,404,122 - Total other income and (expenses) (91,886,018 ) - Income tax expense (42,342 ) - Discontinued operations - Net income (loss) $ (112,439,552 ) $ (158,835 ) $ - $ - $ - - 8 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Nine Months Ended September 30, 2009 (Continued) Unaudited - For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other Total revenue - Expenses: Cost of sales Property operations Depreciation Provision for losses Impairment charges General and administrative Total expenses - Other income and (expenses): Equity in loss of subsidiaries Minority interest income of partnerships and joint ventures Interest income Interest expense Gain (loss) on extinguishment of debt Gain (loss) on debt restructuring Gain (loss) on transfer of assets Gain (loss) on disposition of assets Gain (loss) on sale of real estate Litigation, settlements, and other claims Total other income and (expenses) - Income tax expense - Discontinued operations - Net income (loss) $ - $ - $ - $ - $ - - 9 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Nine Months Ended September 30, 2009 (Continued) Unaudited - For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon, LLP Bermuda Island Tarragon LLC The Park Development East, LLC Revenue: Sales $ - $ 89,900 $ - $ - $ - Rental and other - - 2,599,572 - Total revenue - 89,900 - 2,599,572 - Expenses: Cost of sales 84,166 - - - Property operations 26,793 106,058 1,357,631 170,013 Depreciation - - 430,598 - Provision for losses - Impairment charges - 12,922,862 - - General and administrative 741 37,057 6,178 691,936 Total expenses - 111,700 13,065,977 1,794,408 861,948 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense - (489,225 ) (1,159,582 ) (321,030 ) Gain (loss) on extinguishment of debt - Gain (loss) on debt restructuring Gain (loss) on transfer of assets - Gain (loss) on disposition of assets - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) - - (489,225 ) (1,159,582 ) (321,030 ) Income tax expense - Discontinued operations - Net income (loss) $ - $ (21,800 ) $ (13,555,202 ) $ (354,418 ) $ (1,182,979 ) - 10 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Nine Months Ended September 30, 2009 (Continued) Unaudited - For Internal Use Only The Park Development West, LLC One Las Olas Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC Revenue: Sales $ 18,924,400 $ 1,334,621 $ - $ - $ 891,477 Rental and other - - - 5,709 - Total revenue 18,924,400 1,334,621 - 5,709 891,477 Expenses: Cost of sales 18,252,356 6,345,025 - - 1,014,461 Property operations 109,128 189,681 - 174,007 (119,919 ) Depreciation - Provision for losses - Impairment charges - - 6,366,255 - - General and administrative 98,732 213,505 408 57,329 16,618 Total expenses 18,460,216 6,748,211 6,366,663 231,335 911,161 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense 43,634 (275,926 ) - (1,729,415 ) - Gain (loss) on extinguishment of debt 613,681 - Gain (loss) on debt restructuring Gain (loss) on transfer of assets - Gain (loss) on disposition of assets - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) 657,315 (275,926 ) - (1,729,415 ) - Income tax expense - Discontinued operations - Net income (loss) $ 1,121,498 $ (5,689,516 ) $ (6,366,663 ) $ (1,955,042 ) $ (19,684 ) - 11 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Nine Months Ended September 30, 2009 (Continued) Unaudited - For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Revenue: Sales $ - $ - $ - $ - Rental and other 106,227 1,668,859 1,457,334 88,437 Total revenue 106,227 1,668,859 1,457,334 88,437 Expenses: Cost of sales - Property operations 319,993 1,322,098 528,818 48,600 Depreciation 72,479 - 311,286 1,007 Provision for losses - Impairment charges - General and administrative 10,400 147,186 6,829 75,009 Total expenses 402,872 1,469,285 846,933 124,616 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense (245,766 ) (1,662,318 ) (764,347 ) (184,453 ) Gain (loss) on extinguishment of debt - - (8,992 ) - Gain (loss) on debt restructuring - - (0 ) 0 Gain (loss) on transfer of assets - - (3,734,857 ) 1,035,083 Gain (loss) on disposition of assets - Gain (loss) on sale of real estate (741,820 ) - - - Litigation, settlements, and other claims - Total other income and (expenses) (987,586 ) (1,662,318 ) (4,508,196 ) 850,630 Income tax expense - Discontinued operations - Net income (loss) $ (1,284,232 ) $ (1,462,745 ) $ (3,897,795 ) $ 814,451 - 12 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Nine Months Ended September 30, 2009 (Continued) Unaudited - For Internal Use Only Non-Filing Entities Combined Eliminations Disc Ops Reclass Total Revenue: Sales $ 4,162,480 $ - $ - $ 25,402,878 Rental and other 55,670,375 (679,886 ) (30,248 ) 61,758,469 Total revenue 59,832,855 (679,886 ) (30,248 ) 87,161,347 Expenses: Cost of sales 3,709,584 - - 29,405,594 Property operations 29,894,479 7 (43,537 ) 33,548,211 Depreciation 9,813,994 (17,429 ) - 10,629,365 Provision for losses - - - 1,400,000 Impairment charges 58,426,755 - - 77,715,872 General and administrative 1,977,757 885,355 - 24,885,367 Total expenses 103,822,569 867,933 (43,537 ) 177,584,408 Other income and (expenses): Equity in loss of subsidiaries - 77,474,994 - (7,116,573 ) Minority interest income of partnerships and joint ventures 422,330 - - 422,330 Interest income 117 - - 200,206 Interest expense (26,612,302 ) - 11,872 (39,789,986 ) Gain (loss) on extinguishment of debt (136,454 ) - 123,888 592,123 Gain (loss) on debt restructuring 18,274,531 - - 18,274,530 Gain (loss) on transfer of assets - - - (2,699,775 ) Gain (loss) on disposition of assets - - - (4,497,534 ) Gain (loss) on sale of real estate 1,462,886 - (1,462,886 ) (741,821 ) Litigation, settlements, and other claims - - - 3,404,122 Total other income and (expenses) (6,588,893 ) 77,474,994 (1,327,126 ) (31,952,377 ) Income tax expense - - - (42,342 ) Discontinued operations - - 1,313,837 1,313,837 Net income (loss) $ (50,578,606 ) $ 75,927,176 $ - $ (121,103,944 ) - 13 - TARRAGON CORPORATION CASH FLOW
